                                                                                      FILED
                                                                             2019 Mar-11 PM 02:07
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
REGINA CALDWELL,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )   Case No.: 5:18-cv-193-LCB
                                        )
SOCIAL SECURITY                         )
ADMINISTRATION,                         )
COMMISSIONER,                           )
                                        )
      Defendant.

                   MEMORANDUM OPINION AND ORDER

      Before the Court is the complaint of plaintiff Regina Caldwell.   Plaintiff

seeks judicial review of an adverse final decision of the Commissioner of the

Social Security Administration (“the Commissioner”) pursuant to 42 U.S.C. §

405(g).   The Court finds that this action is due to be remanded to the

Commissioner for consideration consistent with this Order.     In particular, the

Commissioner should expressly consider and address the frequency and severity of

plaintiff’s migraine headaches.

      The ALJ found that plaintiff’s impairment of chronic migraine headaches

would reasonably be expected to cause the alleged symptoms, but that her

statements concerning the intensity, persistence, and limiting effects of these

symptoms were not entirely consistent with the medical evidence and other
medical evidence in the record.      In particular, the ALJ states that the medical

evidence shows that the severity of plaintiff’s condition would not preclude work

activity. The ALJ notes medical records that indicate “great results” from Botox

treatments; however, the ALJ fails to address that the “great results” mean only ten

headaches in the first month following treatment and fifteen in the second month

following treatment. (R. 17). The Court agrees that the medical records do reflect

anywhere from good to excellent results from Botox treatment. The problem is

that, in plaintiff’s case, the medical records reflect that she still reports headaches

anywhere from five to ten times a month. And, as the vocational expert testified, if

a person were to be absent for more than two days a month, there would be no

competitive employment available. (Id. at 72). Consequently, the Court finds that

the ALJ should expressly address and analyze the actual frequency and severity of

plaintiff’s headaches and whether her allegations regarding same are credible and

consistent with the record medical evidence. See, e.g., Wagner v. Colvin, No.

2:16-CV-720-TMP, 2017 WL 3087489, at *7 (N.D. Ala. July 20, 2017) (finding

that ALJ’s decision that plaintiff was not disabled due to her migraine headaches

because “the medical evidence and the reports of daily activities were not

inconsistent with the plaintiff’s reports of migraine headaches; furthermore, the

ALJ never made any assessment of how frequent, long-lasting, or severe the

headaches were”).


                                          2
     Accordingly,

     IT IS ORDERED that the final decision of the Commissioner is

REVERSED and REMANDED for consideration consistent with this Order.

     A final judgment will be entered separately.




     DONE and ORDERED March 11, 2019.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                        3
